Name: Commission Decision (EU) 2015/894 of 10 June 2015 appointing a member of the European Statistical Advisory Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  economic analysis
 Date Published: 2015-06-11

 11.6.2015 EN Official Journal of the European Union L 146/29 COMMISSION DECISION (EU) 2015/894 of 10 June 2015 appointing a member of the European Statistical Advisory Committee THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 234/2008/EC of the European Parliament and of the Council of 11 March 2008 establishing the European Statistical Advisory Committee and repealing Council Decision 91/116/EEC (1), and in particular Article 4(1)(a) thereof, Whereas: (1) The European Statistical Advisory Committee (ESAC) comprises 24 members. (2) Under Article 4(1) of Decision No 234/2008/EC, 12 members of the ESAC shall be appointed by the Commission. (3) By Commission Decision No 2014/C 138/02 of 5 May 2014, the Commission appointed 8 members of the ESAC and established a reserve list to be used in case of resignation or unexpected unavailability of an appointed member. (4) As one of the members appointed by Decision No 2014/C 138/02 has resigned, the Commission should appoint a new member of the ESAC from the reserve list, for a term expiring on the same day as that of the members appointed by Decision No 2014/C 138/02. (5) Selection from the reserve list should endeavour to maintain the balance between user groups, HAS ADOPTED THIS DECISION: Article 1 Ms Asta Manninen is hereby appointed as a member of the European Statistical Advisory Committee for a term expiring on 8 May 2019. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 10 June 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 73, 15.3.2008, p. 13.